 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVE W. CARGILL,                                 No. 2:16-cv-00949-KJN
12                     Plaintiff,
13          v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17

18          In light of the Ninth Circuit Court of Appeals’ memorandum disposition filed on March 6,

19   2019 (ECF No. 23), and the formal mandate issued on April 29, 2019 (ECF No. 24), this case is

20   REMANDED to the Social Security Administration for further proceedings consistent with the

21   Ninth Circuit’s memorandum disposition.

22          The Clerk of Court shall close this case in the district court.

23          IT IS SO ORDERED.

24   Dated: May 6, 2019

25

26
27

28
                                                       1
